t c summary opinion united_states tax_court nancy garza-martinez petitioner v commissioner of internal revenue respondent docket no 4390-07s filed date nancy garza-martinez pro_se sheila r pattison for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the deficiency arises from the imposition of the 10-percent additional tax mandated by sec_72 on early distributions from a qualified_retirement_plan respondent contends that the 10-percent additional tax was triggered by an impermissible modification to a series of substantially_equal_periodic_payments the additional distributions petitioner had been receiving from her individual_retirement_account ira pursuant to sec_72 petitioner asserts that these additional distributions did not trigger the 10-percent additional tax because they were used for qualified higher educational expenses and therefore were excepted from the 10-percent additional tax pursuant to sec_72 thus the issues for decision are whether petitioner is liable for the sec_72 10-percent additional tax on early distributions from a qualified_retirement_plan and if so the amount dollar_figure as respondent asserts or dollar_figure as petitioner maintains of the distributions that is subject_to the 10-percent additional tax background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulations of facts and accompanying exhibits at the time she filed her petition petitioner resided in texas petitioner worked for southwestern bell for more than years before in at age she took early retirement at the end of petitioner rolled the amount in her southwestern bell retirement_plan account into an ira with merrill lynch and thereafter elected to receive monthly distributions of dollar_figure the periodic_payment distributions from her ira beginning date and ending on date petitioner began receiving her periodic_payment distributions as scheduled however during each of year sec_2001 to she received additional distributions from her ira in she received distributions from her ira totaling dollar_figure petitioner took the additional distributions in because she had overcontributed to her ira and took the additional distributions in order to be in compliance with ira contribution rules in petitioner received distributions totaling dollar_figure taking the additional distributions in because the value of the investments that made up her ira was plummeting and she wanted to withdraw money from the stock market in petitioner received distributions totaling dollar_figure the additional distributions were made pursuant to a qualified_domestic_relations_order arising from her divorce in when petitioner wa sec_52 years old she received in addition to her periodic_payment distributions of dollar_figure dollar_figure of additional distributions as follows date jan mar may july oct nov amount dollar_figure thus in petitioner received distributions totaling dollar_figure the dollar_figure of additional distributions was used to pay her son’s higher education expenses however she did not know specifically how her son spent the money she gave him although she believed that he used most of the money for college books and supplies when her son requested money petitioner would make withdrawals from her ira and give him cash or transfer money to his bank account petitioner did not provide documentation to corroborate her assertion that she gave the money to her son or that her son used the money for college tuition books and or supplies 1in petitioner’s son wa sec_23 he lived off and on with his girlfriend and at times with petitioner for petitioner claimed her son as a dependent on her tax_return she claimed an education credit of dollar_figure on her tax_return she claimed a tuition_and_fees_deduction of dollar_figure and on her tax_return she claimed an education credit of dollar_figure she did not claim an education credit or a deduction with respect to her son on her tax_return petitioner reported the following amounts as being subject_to the sec_72 additional tax as a consequence of the additional distributions she received in and date amount dollar_figure big_number big_number she did not report any amount as being subject_to the sec_72 additional tax for discussion sec_72 imposes a 10-percent additional tax on the amount of any distribution from a qualified_retirement_plan such as an ira that fails to satisfy one of the statutory exceptions in sec_72 one exception found in sec_72 relates to periodic_payments that are substantially equal in amount subsection not to apply to certain distributions --except as provided in paragraphs and paragraph shall not apply to any of the following distributions a in general --distributions which are-- 2petitioner did not argue that the burden_of_proof should be shifted to respondent pursuant to sec_7491 regardless of whether the sec_72 additional tax is a penalty addition_to_tax or additional_amount imposed by this title for which respondent would have the burden of production pursuant to sec_7491 we find that respondent has met that burden see milner v commissioner tcmemo_2004_111 n iv part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary petitioner asserts that distributions of dollar_figure that she received from her ira plan during were designed to qualify as substantially_equal_periodic_payments under sec_72 and thus are not subject_to the 10-percent additional tax petitioner readily admits however that she received distributions during and in previous years in addition to the dollar_figure monthly payment assuming arguendo that the series of dollar_figure monthly payments originally complied with sec_72 petitioner ran afoul of the recapture provision of sec_72 3although sec_72 requires that the series of payments be made for the life or life expectancy of the employee petitioner elected to receive monthly distributions from her ira from date through date we need not and do not decide whether these payments were to be made for her life or life expectancy see revrul_2002_62 2002_2_cb_710 notice_89_25 q a-12 1989_1_cb_662 sec_72 provides that the exception found in sec_72 is not applicable if the series of substantially_equal_periodic_payments is subsequently modified other than by reason of death or disability before the employee attains age however respondent is not seeking the 10-percent additional tax for or in an amount greater than reported on petitioner’s income_tax return as a consequence of the sec_72 recapture provision petitioner maintains that she should not be subject_to the 10-percent additional tax under sec_72 for because as noted supra she received those additional sec_72 provides in pertinent part change in substantially equal payments -- a in general --if-- i paragraph does not apply to a distribution by reason of paragraph a iv and ii the series of payments under such paragraph are subsequently modified other than by reason of death or disability -- i before the close of the 5-year period beginning with the date of the first payment and after the employee attains age or ii before the employee attains age the taxpayer’s tax for the 1st taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which but for paragraph a iv would have been imposed plus interest for the deferral_period distributions in order to pay her son’s higher education expenses petitioner introduced no documentation such as bills or receipts to substantiate her claim petitioner initially testified that all of the additional_amounts in were for her son’s educational expenses but under cross-examination petitioner testified that percent of the distributions were for her son’s educational expenses moreover when asked how she knew how her son used the money given to him petitioner admitted that once she gave the money to her son he did not give her any receipts she testified i knew he had things due at school b ut i took his word because they sic told me because once they’re sic in college they sic don’t allow you to look at their sic records and stuff to assist petitioner we held the record open for days after trial to allow her to submit documentation showing how the additional distributions were used petitioner failed to submit such documentation it is well established that the taxpayer has the burden of proving the applicability of the exception found in sec_72 lodder-beckert v commissioner tcmemo_2005_ see 92_tc_351 exemptions and exclusions from taxable_income should be construed narrowly and the taxpayers must bring themselves within the clear scope of the exclusions affd 907_f2d_1173 d c cir and we have rejected a taxpayer’s claim for the exception under sec_72 where the taxpayer failed to provide the substantiating evidence see nolan v commissioner tcmemo_2007_306 taxpayer failed to provide evidence of medical_expenses and therefore could not claim an exception to the additional tax under the medical expense exception of sec_72 because petitioner failed to present documentation to corroborate the alleged higher education expense use of the additional distributions we hold that petitioner is not entitled to the claimed exception see rule a finally petitioner argues that should we conclude that she is liable for the sec_72 additional tax the 10-percent additional tax should be imposed only with respect to the dollar_figure in additional distributions she received in respondent disagrees and asserts that the 10-percent additional tax should be imposed on the entire dollar_figure of the distributions petitioner received in we agree with respondent sec_72 provides that if a series of substantially equal payments which otherwise is excepted from the 10-percent additional tax is modified other than by reason of death or disability before the employee reaches years of age beginning on the date of the first distribution then the taxpayer’s tax for the first taxable_year in which such modification occurs is to be increased by an amount equal to the tax which but for sec_72 would have been imposed plus interest thus paragraph makes clear that the 10-percent additional tax is imposed on the full distribution for the year see 111_tc_250 notice_89_25 q a-12 1989_1_cb_662 moreover the conference_report accompanying the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 includes the following example regarding the imposition of the tax if at age a participant begins receiving payments under a distribution method which provides for substantially equal payments over the individual’s life expectancy and at age the individual elects to receive the remaining benefits in a lump sum the additional tax will apply to the lump sum and to amounts previously distributed h conf rept vol ii at ii-457 1986_3_cb_1 accordingly we hold that the 10-percent additional tax applies to the entire dollar_figure distributed to petitioner from her ira in as respondent maintains to give effect to respondent’s statement in his posttrial brief decision will be entered under rule
